AO 245B (Rev. 05/15/2018)Judgment in a Criminal Petty Case (Modifled)

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

United States of America
v.

Hector Prado-Basurto

REGISTRATION NO. 81459298

THE DEFENDANT:
|Z pleaded guilty to count(s) l of Complaint

Page l of 1

JUDGMENT IN A CRIMINAL CASE
{For Offenses Committed On or After November 1, 1987)

Case Number: 3:18-mj~23072-JLB

l\/lichael L CroWley

 

 

Defendant 's they

 

 

|:I was found guilty to count(s)

 

 

 

 

 

 

Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

after a plea of not guilty.
Title & Section Nature of Offense
8:1325 ILLEGAL ENTRY (Misdemeanor)

|j The defendant has been found not guilty on count(s)

Count Number s

 

|:l Count(s)

dismissed on the motion of the United States.

 

IMPRIS()NMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:

Tll\/[E SERVED

Assessment: 310 WAIVED |X| Fine: WAIVED

Court recommends USl\/IS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.
l:| Court recommends defendant be deported/removed With relative,

charged in case

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

United States Attorney of any material change in the defendant's economic circumstances

Monday, December 10, 2018

 

§

 

Date of Imposition of Sentence

NORABLE JILL L. BURKHARDT
`ITED STATES MAGISTRATE JUDGE

3:18-mj-23072~JLB

